UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
JONATHAN JONES (#581316)

CIVIL ACTION
VERSUS

18-845-SDD-RLB
LOUISIANA STATE PENITENTIARY
RULING

The Court has carefully considered the Motion,’ the record, the law applicable to
this action, and the Report and Recommendation? of United States Magistrate Judge
Richard L. Bourgeois, Jr. dated June 25, 2019, to which an objection? was filed and also
reviewed.

The Court hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court's opinion herein.

ACCORDINGLY, the Plaintiff's claims against Hunt, Davis, Reed, and Long are
hereby DISMISSED, without prejudice, for failure to timely effect service upon them.

IT IS FURTHER ORDERED that the Defendant's Motion to Dismiss? is hereby
GRANTED, and the Plaintiff's claims against Defendant, Blackmore, are DISMISSED with
prejudice and this action is DISMISSED in its entirety.

Baton Rouge, Louisiana the // day of July, 2019.

Catia Ahh. Ch

SHELLY D. DICK, CHIEF DISTRICT JUDGE
MIDDLE DISTRICT OF LOUISIANA

 

1 Rec. Doc. 12.
2 Rec. Doc. 15.
3 Rec, Doc. 16.
4 Rec. Doc. 12.
